DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species I (to Figures 2-8) in the reply filed on March 14, 2022 is acknowledged.  The traversal is on the grounds that 1) “the claims identified as corresponding to Group I (i.e., claims 1-10) and the claims identified as corresponding to Group II (i.e., claims 11-18), as amended, relate to a single general inventive concept as they share the same or corresponding special technical features of the elongated member, the locking head, the actuator and the cabling assembly, wherein the actuator is a rod-barrel assembly comprising a rod and a barrel, wherein one of the rod and the barrel is movable relative to the other of the rod and barrel to extend or retract the rod-barrel assembly” (see page 1 lines 14-20 of Remarks REM of 03/14/2022), and 2) “the currently pending claims are not directed to more than Species of generic invention, and thus, have unity of invention” (see page 1 lines 26-27).
Upon consideration of the traversal and search of the prior art, the arguments of the traversal are persuasive.  The Election/Restriction Requirement of November 15, 2021 (see CTRS of 11/15/2021) has been Withdrawn. 
Claims 11, 13-15, and 17-18 have been examined in addition to elected claims 1, 3-5, and 7-10.

Allowable Subject Matter
Claims 1, 3-5, 7-11, 13-15, and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance:




Claim 1 claims:
	A telescoping boom comprising:

a plurality of boom sections including a base section and one or more telescoping sections configured for telescoping movement relative to the base section;

an elongated member disposed in the base section;

a locking head configured for movement on the elongated member and configured to selectively engage with and disengage from a telescoping section of the one or more telescoping sections;

an actuator configured to drive the locking head along the elongated member; and

a cabling assembly interconnected between the actuator and the locking head such that the locking head is driven to move along the elongated member in response to operation of the actuator, the cabling assembly comprising a cable and a plurality of sheaves,

wherein the actuator is a rod-barrel assembly comprising a rod and a barrel, wherein one of the rod and the barrel is movable relative to the other of the rod and barrel to extend or retract the rod-barrel assembly.

Neither Knecht nor Willim (considered the prior art of record) does not disclose nor would be obvious to the limitations of 1) “an actuator configured to drive the locking head along the elongated member”, 2) “a cabling assembly interconnected between the actuator and the locking head such that the locking head is and 3) “wherein the actuator is a rod-barrel assembly comprising a rod and a barrel, wherein one of the rod and the barrel is movable relative to the other of the rod and barrel to extend or retract the rod-barrel assembly”, in conjunction with the remaining limitations of independent claim 1.	

Regarding Knecht, Knecht discloses a telescopic boom comprising an actuator (27 and 33), which is a
cable drum (6) moved by a hydraulic motor (33). The subject-matter of at least claim 1 differs because the actuator is a rod-barrel assembly, which is significantly different mechanically to the actuator and cable drum structure of Knecht.  It would be therefore not obvious for one of ordinary skill in the art to arrive at a rod-barrel assembly.

Regarding Willim, Willim discloses a telescopic boom comprising an actuator (30, see figure 11) which is a rod-barrel assembly. However, the locking head (23) pivots around a pivot point (33), but it is not able to move along the elongated member (6).  The sliding movement of the locking head of the at least claim 1 claims a different type of mechanism.  One of ordinary skill in the art would not come to the configuration of independent claim 1.

Claim 11 claims:
A drive system for a telescoping boom comprising:

an elongated member;

a locking head configured to be driven on the elongated member;

an actuator configured to drive the locking head on the elongated member; and

a cabling assembly interconnected between the actuator and the locking head such that the locking head is driven on the elongated member in response to operation of the actuator, the cabling assembly comprising a cable and a plurality of sheaves,

wherein the actuator is a rod-barrel assembly comprising a rod and a barrel, wherein one of the rod and the barrel is movable relative to the other of the rod and barrel to extend or retract the rod-barrel assembly.

Neither Knecht nor Willim (considered the prior art of record) does not disclose nor would be obvious to the limitations of 1) “an actuator configured to drive the locking head on the elongated member”, 2) “a cabling assembly interconnected between the actuator and the locking head such that the locking head is driven on the elongated member in response to operation of the actuator, the cabling assembly comprising a cable and a plurality of sheaves”, and 3) “wherein the actuator is a rod-barrel assembly comprising a rod and a barrel, wherein one of the rod and the barrel is movable relative to the other of the rod and barrel to extend or retract the rod-barrel assembly”, in conjunction with the remaining limitations of independent claim 11.

Regarding Knecht, Knecht discloses a telescopic boom comprising an actuator (27 and 33), which is a
cable drum (6) moved by a hydraulic motor (33). The subject-matter of at least claim 11 differs because the actuator is a rod-barrel assembly, which is significantly different mechanically to the actuator and cable drum structure of Knecht.  It would be therefore not obvious for one of ordinary skill in the art to arrive at a rod-barrel assembly.

Regarding Willim, Willim discloses a telescopic boom comprising an actuator (30, see figure 11) which is a rod-barrel assembly. However, the locking head (23) pivots around a pivot point (33), but it is not able to move along the elongated member (6).  The sliding movement of the locking head of the at least claim 11 .
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJC/						/MICHAEL R MANSEN/                                                                                                Supervisory Patent Examiner, Art Unit 3654